Case 1:15-cr-00208-FB Document 46 Filed 03/08/19 Page 1 of 4 PagelD #: 269

GARY S. VILLANUEVA

ATTORNEY AT LAW
| | PARK PLace, Suite 1601
New York, NEw YorRK |OO07

(212) 219-0100

Fax (212) 219-3701

GARYVILLANUEVA(@AOL.COM

March 8, 2019
By ECF and hand delivery

The Honorable Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Juan Nicolas Hindu Robles
Criminal Docket No. 15-208 (FB)

Dear Judge Block:

I represent Juan Nicholas Hindu Robles, a sixty seven (67) year old
man suffering with a myriad of interrelated and serious health
conditions, who prior to this arrest at age 64, had worked as a
truck driver for over twenty five years, raising his children and
living a productive life as a Legal Permanent Resident here in the
United States. He continues to enjoy the support of his family and
friends who have written letters of support and who are traveling
from California to support Mr. Hindu-Robles at his sentence
hearing. Taking into consideration, Mr. Hindu-Robles age, stellar
work history, family support and his significant health issues, I
respectfully request that the Court sentence Mr. Hindu- Robles to
a non-guideline sentence which under the circumstances is
sufficient but not greater than necessary to achieve the goals of
sentencing, 18 U.S.C. § 3553(a).

As a first time offender Mr. Hindu Robles has had an difficult time
adapting to prison life, due in part to the extreme and constant
health issues he has struggled with over the thirty seven months of
his detention. Despite those issues, Mr. Hindu-Robles accepted
responsibility for his actions, expressed remorse and entered a
guilty plea to the charges in this case. He has no objection to
the Pre-sentence Report and is ready for sentencing.

I. Medical History

 
Case 1:15-cr-00208-FB Document 46 Filed 03/08/19 Page 2 of 4 PagelD #: 270

 

This decision is not borne out of just fear or even isolation from
his family, all of whom reside in California but I suspect it is
also a result of his very difficult adjustment to detention. At

his arrest ean

 

In a good faith and appropriate medical decision to address one set
of medical issues, Mr. Hindu-Robles was placed on a special diet.
This made him weak and sluggish. To further complicate his medical

condition,

 

 

It is important to note that security concerns create an obstacle
for his family and even his lawyer to learn of the hospitalization
and his condition. This creates a further set of ,anxiety on ‘Wis

* . *

family and on Mr. Hindu-Robles.
Case 1:15-cr-00208-FB Document 46 Filed 03/08/19 Page 3 of 4 PagelD #: 271

Although this is a difficult subject to address it is not unusual

   

EI. Family Backgyound and Work Higtory P é

Mr. Hindu-Robles has the support, admiration and gratitude of his
family. His son, Cesar Hindu submitted a thoughtful and poignant
Tetter, that any father would be proud to earn. In it, Cesar
concedes his bias, and acknowledges that his own success would not
have been possible without his father’s love, ‘guidance and support.
He goes on to attempt to give the Court a fuller portrait of his
father’s contribution to him individually and to their entire
family. He shares with the Court the fact that his father worked as
a truck driver for the same company for over twenty five years. He
devoted his life to raising his family of five. He instilled values
and as only a’son who appreciates the impact his father had on his
life, Cesar goes on to say: “ I think I’m one of the prime examples

of his up bringing’s because I believe I have succeeded in life in
my#personal and professional arenas” “This a.reflection of the man
that my father and mother raised ...”. Lastly, he simply says he:
is fortunate and honored to know Mr. Hindu-Robles as ‘a father,
grandfather and husband.

Carole Shadler, who runs Shapiro-Gilman-Shandler trucking company
has submitted a letter attesting to the fact that Mr. Hindu-Robles
was a truck driver at the company and was a valuable and
responsible employee. As noted in the letter from his wife, Mr.
Hiridu-Robles was forced to retire from Shapiro Gilman Shandler’
because he suffered a debilitating accident at work which required
back surgery. Prior to the accident, Mrs. Hjndu described her
husband working 12-15 hours per day, Monday - Saturdays for over 25
yeats. Although they are separated Mrs. Hindu asks the Court to
take into consideration in sentencing her husbands age, health
condition, as well as crediting him for a life time of honest hard
work and dedication to his family.

xs

Mr. Hindu-Robles also enjoy the support and admiration of friends
a &s well as family. For example, Belem Soto confirms that Mr. *
Hindu Robles is a hard working man who would give the “bread from
hist moth to anyone who needed it”. He gives tO. others asking
nothing in return. ‘

TTT. Specific and General Deterrence

Because Juan Hindu Robles is now sixty seven years old any sentence
date will find at the end of his life and less likely to re-offend
and no longer a risk for future crimes.’

The defense acknowledges that the Court must consider General

Deterrence as a sentencing factor. However, empirical research and
practical experience demonstrates that longer sentences rarely have
a deterrent effect on defendants. In fact, our recent National
public and political policy debates which rethink the War on Drugs
seem to recognize that over-punishment for drug crimes is a policy
that has had a devastating impact on some communities and has not

‘achieved its intended goal to wipe out drug use. .
‘ ¢

<

a Conclusion

Juan Nicholas Hindu Robles lived out the majority of his adult life
with no criminal history, as a hard working truck driver, husband
and father. His children were raised and became productive and law
abiding citizens, according to his son in no small part to Mr.
Hindu- Robles influences. Tragically, 1
however, under the individualized sentence regime Mr. Hindu-Robles
age, health work and family history are sentencing factors
justifying a non-guideline sentence.

Thank you for your consideration.
Respectfully submitted,

/s/ Gary _S. Villanueva

cc: A.U.S.A. Erin Reid (By email unredacted copy}
Juan Nicholas Hindu Robles (By Hand delivery)

 

See Travis and Bruce Western, The Growth of Incarceration in the United States:
Exploring Causes and Consequences (2014), at 155 (“Because recidivism rates decline markedly
with age, lengthy prison sentences, unless they specifically target very high-rate or extremely
dangerous offenders, are an inefficient approach to preventing crime by incapacitation.”’).
